TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2014



                                      NO. 03-12-00325-CV


                              $485.00 in U.S. Currency, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
            AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                       OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 26, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the portion of the trial court’s judgment forfeiting the cocaine, but that there was error in the

portion of the trial court’s judgment forfeiting the cash. Therefore, the Court affirms the portion

of the trial court’s judgment forfeiting the cocaine. The Court reverses the portion of the trial

court’s judgment forfeiting the cash and renders that the Sate take nothing on its claim to the

cash. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.